 ASC INDUSTRIES, INC.ASC Industries,Inc.andUnited Rubber,Cork, Lino-leum&PlasticWorkersUnion,Local 703,AFL-CIO. Case 20-CA-9004April 10, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn September 30, 1974, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and has decided to affirm the rulings,' findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified herein.1.The Administrative Law Judge found and weagree that Respondent violated Section 8(a)(1) of theAct by Supervisor Roberts' telling employee HenryVargas that because of his low seniority his job wouldbe jeopardized if he joined the Union.'1In his separate opinion herein, Member Kennedy states that the Ad-ministrative-Law Judge erred in denying Respondent's motion to strike theentire testimony of alleged discrimmatees Weese and Dias because theyrefused to testify about their alleged use or sale of marijuana on Respon-dent's premises on the grounds of self-incriminationWe believe that Mem-ber Kennedy errs in not adhering to the well-established rule of "notpass[ing] upon a constitutional question although properly presented by therecord; if there is also present some other ground upon which the case maybe disposed of." Brandeis, J, concurring inAsh wander v. Tennessee ValleyAuthority,297 U.S. 288, 347 (1936); accord:Alma Motor Co. v Timken-DetroitAxle Co.,329 U S. 129, 136 (1946) Inasmuch as we find that Weeseand Dias were not discharged in violation of Sec. 8(a)(3), we find it unneces-sary to pass on this constitutional issue and we intimate no view on thepropriety of the Administrative-Law Judge's ruling.2 The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsWe note that-several times in sec. II of his Decision, the AdministrativeLaw Judge refers to pars. 7(a) and 7(b) of the complaint. The context inwhich such references appear indicates that he intended to allude to thealleged 8(a)(1) violations of pars 6(a) and 6(b), respectively, rather than thealleged 8(a)(3) violations of pars. 7(a) and 7(b)3 In the absence of exceptions, we adoptpro formathe AdministrativeLaw Judge's findings that Production Foreman Roberts' asking AssistantLeadman Tugmon to seek votes for Respondent and Leadman Jerry Dias'questioning his cousin, Kenneth Dias, regarding his union sympathies didnot constitute violations of Sec 8(a)(1) of the Act. As to the latter finding,we note that the General Counsel stated on the record that he sought to3232.The Administrative Law Judge also found thatRespondent discharged Alva D.Weese,Kenneth'Dias,'and Dennis L. Pruitt in violation of Section8(a)(3) and (1) of the Act. We find merit in Respon-dent's exceptions to these findings. For, we concludethat in each instance the General Counsel failed tocarry his burden of showing that the discharge wasunlawfully motivated.The facts are fully set forth in the attached Decision.The Administrative Law Judge recognized that the evi-dence showed little concerning Respondent's degree ofopposition to the Union and found that the sole in-dependent violation of Section 8(a)(1) consisted of thestatement to employee Vargas summarized in para-graph 1, above. Nevertheless, the Administrative LawJudge "[found] a thread of discriminatory intent pre-sent .. ." and stated that he believed this was nurturedduring the Union's organizational campaign which cul-minated in its loss of the Board-conducted election.This, in turn, was apparently grounded on the saidcoercive statement to Vargas early in January 1974; thetiming of the discharges shortly after the issuance onFebruary 11, 1974, of the certification of the results ofthe election which concluded the proceedings in therepresentation case; and the Administrative Law Jud-ge's disbelief of Respondent's defense to each of thethree discharges.While we have, in appropriate situa-tions, looked to all of these factors, something more isrequired than is present in this case to justify the infer-ence of unlawful motivation and its continuing influ-ence on the Respondent's actions. That "something" isstrong animus toward the Union and its adherents.Here the single coercive statement early in the cam-paign does not warrant finding the necessary animus,nor can it show a "thread" which denotes a continuingcourse of conduct. Further, there is no indication bythe Administrative Law Judge why he concluded thatthe timing of the discharges following the certificationof results was suspicious.With respect to Weese and Dias, there is little doubtthat on the day of discharge they were performing littlework of any kind and it is not denied that Dias did infact leave the plant early and return late (the precisehour is in issue) without punching his timecard. Thereis also no doubt that oral and written complaints hadbeen made that Weese was standing around idle whileother employees worked. The Administrative LawJudge "discounted" records of misconduct by thesemen because he found them "contrived in origin," butthere is no support in the record for this conclusion anditdoes not comport with the undisputed testimony ofintroduce this evidence only to show Respondent's knowledge of KennethDias' union sympathies4Weese and Dias were supervised by Leadman Jerry Dias, a cousin ofKenneth Dias. In order to avoid confusion, Kenneth Dias is referred toherein as Dias and Jerry- Dias is referred to as Jerry Dias.217 NLRB No. 53 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe 'individuals who wrote the entries and testified totheir authenticity.'Finally, as to Dias, the Adminis-trative Law Judge-found him an unsatisfactory em-ployee but concluded that he was discharged "in aconcerted,indivisible action that was designedto strikeprimarily atWeese."But there is no evidence in therecord to support even an inference that Respondentwas so motivated in discharging Dias or that the con-current discharge of the two men was more than coinci-dental.Concerning Pruitt,the same general infirmities existin the proof'dduced" by theGeneral Counsel. Thus,in finding pretextual the Respondent's asserted reasonfor terminating Pruitt, i.e., his poor attitude and inabil-ity to workwell with others, the Administrative LawJudge placed great weight on the factthatthis em-ployee had repaired a major equipment defect withwhich even more experienced personnel were havingdifficulty.This,however,does not rebut Respondent'sclaim that Pruitt had an abrasive personality and isinsufficient to warrant a conclusion that Pruitt wasterminated for unlawful reasons rather than the oneadvanced by Respondent.'In sum,we find that the General Counsel has failedto establish by a preponderance of the evidence thatRespondent was unlawfully motivated in terminatingWeese, Dias, or Pruitt.Accordingly,we shall dismissthe complaint insofar as it alleges that they were dis-charged in violation of Section 8(a)(3) and(1) of theAct.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Administrative Law Judge as modified below andhereby orders that Respondent, ASC Industries, Inc.,Visalia,California, its officers, agents, successor, andassigns, shall take the action set forth in the said recom-mended Order as herein modified:1.Delete paragraphs 1(b) and 2(a) and (b) and relet-ter remaining paragraphs accordingly.5We find merit in Respondent's contention that the Administrative LawJudge misallocated the burden of proof in implying, in In. 15 of the attachedDecision, that the burden was on it to introduce other employees' writtenwarnings in order to support the authenticity of these documents6As to the absence of evidence of union animus, we note that the Vargasincident occurred at a different plant from the one in which Pruitt worked,and there is no basis for attributing to Pruitt's supervisors the statement itselfor the antiunion attitude which it conveyed.7The Administrative Law Judge sets forth the fact that at the time of hisdischarge Pruitt was told by Plant Foreman Johnson that he was terminatedfor not having "a company type attitude for the past two months," and itis true that reference such as this could well be to union activities and inmany other cases has been found to have that meaning. But in the absenceof some evidence to justify this interpretation, we cannot so find here, andthis fact at best raises a mere suspicion which is not sufficient upon whichto base a finding of unlawful conduct.2. Substitute the attached notice for the Administra-tive Law Judge's notice.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations notfound herein.MEMBER KENNEDY,concurring in part and dissenting inpart:I concur with my colleagues in their dismissal of the8(a)(3) allegations regarding AlvaWeese,KennethDias, and Dennis Pruitt.However,as to Weese andDias, I dissent from the failure to strike their testimonybecause these two alleged discriminatees refused to an-swer on cross-examination questions which were rele-vant to Respondent's defense.From January1, 1973,through November13, 1973,Respondent reported 68 industrial accidents to itsworkmen's compensation carrier.Injuries ranged fromcut fingers to broken bones. During this same period,Production Manager Christensen learned from severalemployees and supervisors that a number of employeeswere under the influence of marijuana while on the job.One employee told Christensen that the plant was un-safe because of marijuana being used in the plant andquit for fear of his safety.The problem was so bad thatChristensen contacted the police department to obtaininformation and literature,and the police began inves-tigation which was still continuing as of the time of thehearing.In November or early December 1973, Chris-tensen posted a notice to all employees concerning theuse of drugs.The notice stated that there was a seriousproblem concerning the use of drugs in the plant andthat the use of drugs was causing a safety problem. Thenotice also repeated a company rule against the use ofdrugs and stated that a breach of the rule would because for immediate dismissal.'On the day of the discharges in question, Christensenwent to speak to Weese and Dias. As he walked in theshipping and receiving area,Christensen noticed alarge painting of a marijuana leaf on a toolbox.Chris-tensen was angry since he considered the painting anaffront to the Company's campaign against drugs.8The notice readIt has been brought to our attention that we have a serious problem inboth plants regarding the use of drugs.The company cannot and will not tolerate the use of drugs by em-ployees while they are on duty or under the influence when reportingto work.Company rule #20 posted on all bulletin boards states that:20 Bringing intoxicating liquors or drugs into the plant, or reportingto work under the influence of the sameThis is a breach of company rules and is cause for immediate dismissal.We intend to comply with that rule.In order to combat this serious situation we need the help of all em-ployees.Remember theuse of drugs and machinery do not mix. If youcan save some one from being injured seriously you are doing thisindividual abigfavor.We plan to do everything necessary to bung this to astopimmediately ASC INDUSTRIES, INC.Christensen suspected the painting was the work ofWeese and Dias, immediately reviewed their personnelfiles, and decided to terminate both of them.9Dias was asked on direct examination concerning themarijuana leaf painting on the toolbox. On cross-examination,Respondent's counsel asked him if heever used or possessed marijuana while working oncompany premises. The Administrative Law Judgeoverruled the General Counsel's objection on thegrounds of relevancy. Dias declined to answer on thegrounds of the fifth amendment to the United StatesConstitution.Respondent's counsel also asked Weese whether heor Kenneth Dias ever possessed marijuana on companypremises. Again the Administrative Law Judge over-ruled the General Counsel's objection on the basis ofrelevancy. Like Weese, Dias declined to answer on thegrounds of the fifth amendment to the United StatesConstitution.During the hearing, Respondent requested specialpermission from the Board to appeal the ruling of theAdministrative Law Judge denying his motion to strikethe testimony of Weese and Dias. By telegraphic orderdated June 13, 1974, the Board denied Respondent'smotion without prejudice to Respondent's right torenew its motion in any exceptions filed with the Board.I dissented stating that I would strike the testimony ofWeese and Dias since I believed that further expendi-ture of funds on behalf of individuals who refuse toanswer cross-examination questions relevant to Re-spondent's defense on the ground of self-incriminationis unjustified.Ibelieve that the testimony of Weese and Diasshould have been stricken from the record. Had themotion to strike been granted, then litigation concern-ing their discharges would have ended at that pointwith dismissal of the complaint. Substantial expenseshave been incurred by this Agency and by the partiesbecause of the failure to strike the testimony of thedischargees.Previously,my colleagues expressed aproper concern for the expenditure of this Agency'sfunds inModine Manufacturing Company,203 NLRB527 (1973). In that case they stated:We must, for example, consider the prudent hus-bandry of the funds appropriated to us for admin-istering thisAct, and also the effect on ourpromptness in handling not only the matter beforeus but also the handling of the myriad other mat-ters regularly brought to us for action by citizensentitled so to do.The concern for our resources which was articulatedby my colleagues inModineis also applicable here. I9On cross-examination,Dias admitted that he had spent about 2 hoursof working time painting the picture of the marijuana plant on the toolbox325perceive no justification for expending our funds andburdening our decision-making processes where dis-chargees refuse to answer proper cross-examinationquestions relevant to a respondent's defense.Here, my colleagues avoid deciding what they de-scribe as a "constitutional" issue" by concluding thatthe complaint allegations have no merit. They chide mefor ruling that the testimony of the alleged 8(a)(3) dis-criminatees should have been stricken at trial. In myview, this issue should be decided. What guidance domy colleagues give to our Administrative Law Judges,to members of the bar, and to witnesses in our trials byavoiding the issue? How much more unnecessary litiga-tion and expenditure of funds must take place for mycolleagues to reach the issue and decide it?However, even without striking their testimony, Iagree with the majority that Weese and Dias were notdischarged in violation of Section 8(a)(3) and (1) of theAct. To conclude that these discharges were "suspi-ciously timed" without any evidence of a desire on thepart of the Respondent to rid itself of union adherentsis to engage in bootstrapping which would eliminatethe requirement to prove an illegal motive. Absent abasis for finding such animus as would warrant theinference that the Respondent would resort to dis-charging employees in order to rid itself of union advo-cates,the Administrative Law Judge's belief that thereasons given were not the true grounds for terminationis irrelevant.The Administrative Law Judgealso reasoned that,because Leadman Jerry Dias was aware of the paintingfor several months, Weese's painting of a picture of amarijuana leaf on a company toolbox was not a reasonforAssistantGeneralManager andProductionManager Christensen's decision to discharge Weese.However, it is undenied that Christensen was not pre-viously aware of the marijuana leaf painting.LeadmanJerry Dias' inaction does not establish condonation byChristensen, nor is the Administrative Law Judge'sview that Leadman Jerry Dias was more responsiblethan Weese for the continued presence of the paintingentitled to probative weight.I join my colleagues in their finding that the Ad-ministrative Law Judge misallocated the burden ofproof by implying that the burden was on Respondentto introduce other employees' written warnings in or-der to support the authenticity of those documents.However, this same finding should also apply to foot-note 12 of the Administrative Law Judge's Decision tothe extent that it implies that the burden was on Re-spondent to introduce shipping records to support itsclaim that no trucks were loaded by Weese and Dias onthe morningof February 12.Moreover, I would dismiss the allegation that Super-visorRoberts threatened employeee Vargas (in the 326DECISIONS- OF NATIONAL LABOR RELATIONS BOARDpresence of Leadman Camp) in violation of Section8(a)(1) of the Act when Roberts replied to an inquiryby Vargas about the consequences of unionization bysaying he would assume that,because Vargas was lowon seniority,he might have a seniority problem if hejoined the Union and that he could be laid off. Evenassuming that the statement is a violation of Section8(a)(1), it is isolated and technical,involving one super-visor responding to a query by one employee in a unitcomplement of 68 employees and therefore does notwarrant a remedy.American Federation of Musicians,Local 76 AFL-CIO (Jimmy Wakely Show),202 NLRB620 (1973).For the foregoing reasons I would dismiss the com-plaint in its entirety.APPENDIXNOTICE To- EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with loss oftheir jobs because of their membership in or activ-ity on behalf of United Rubber, Cork, Linoleum &PlasticWorkers Union, Local 703, AFL-CIO, orany other union.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of rights under Section 7 of the Act.ASC INDUSTRIES, INCDECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: This casewas heard<at Fresno, California on May 30 and 31, June 3,and August 14, 1974' based on charges filed March 1 andApril 15 and complaint issued April 24 and amended orallyat commencement of hearing. The amended complaint al-leges that ASC Industries, Inc., called Respondent, violatedSection 8(a)(l) and (3) of the Act by threatening the employ-ment tenure of employees because of their membership in, oractivity on behalf of, United Rubber, Cork, Linoleum & Plas-ticWorkers Union, Local 703, AFL-CIO, called the Union,by soliciting an employee to encourage fellow employees tovote against the Union and by discharging employees Alva D.Weese, Kenneth Dias, and Dennis L. Pruitt because of their1The hearing on August 14 was occasioned by theft from the courtreporter of materials upon which the record for June 3 would have beenbased Proceedings on August 14 involved repeat testimony by witnessesoriginally called June 3 and reintroduction of exhibits received that earlierdate The record of this case, therefore, consists of matter heard and re-ported May 30 and 31 and August 14 only. All dates and named monthshereafter are in 1974, unless indicated otherwise.membership in, or activities on behalf, of the Union, or be-cause they egnaged in other concerted activities.Upon the entire record in this case, including my observa-tion of the witnesses, and,on consideration of briefs filed byGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENT AND THE LABOR ORGANIZATIONINVOLVEDRespondent, a corporation with facilities located in Visalia,California, engages in the manufacture of aluminum irriga-tion tubing and plastic irrigation pipe. It annually purchasesgoods valued in excess of $50,000 for use in business opera-tions there and receives these goods directly from supplierslocated outside the State of California. I find, as Respondentadmits, that it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. The Unionis a labor organization within the meaning of Section 2(5) ofthe Act.IITHE ALLEGED UNFAIR LABOR PRACTICESFacts and DiscussionOn December 3, 1973, the Union filed a representationpetition covering an estimated 68 employees at Respondent'saluminum plant and plastics plant. These are physically sepa-rate factory buildings located approximately one-quarter mileapartwithAssistantGeneralManager and ProductionManager Ervin C. (Chris) Christensen in charge of both. Thealuminum plant houses main offices, tube forming mills, andthe pipe fabrication function, with both primary productionoperations supervised directly by Production Foreman BobbyJack Roberts. Plastics operations are supervised by PlantForeman Edward R. (Bob) Johnson from an office at thosepremises, where single and twin screw extruder machines areutilizedalongwith related compounding and grinding equip-ment. Each facility operates on a multishift basis with ship-ping and receiving services provided by a single departmentwhich was supervised at times material to this case by Lead-man Jerry Dias. Proceedings followed on the representationpetition, an election was conducted February 1, and resultsonly were formally certified on February 11.Weese was hired in January 1971, and worked successivelyas laborer and forklift operator before becoming assistantleadman for shipping and receiving at the aluminum plantapproximately September 1972. He testified to signing aunion authorization card in November 1973, discussing theUnion with other employees, wearing a union button (orbuttons) and sticker simultaneously each day for a week priorto the election, and serving as the Union's election observerfor the aluminum plant. Weese recalled that on February 12he worked loading "a couple" trucks and continued an en-deavor begun the day before of permissibly, building a woodenstorage shed. At or about 2 p.m. Jerry Dias approached asWeese worked along with Kenneth Dias and Fred Davis (thelatter ordinarily assigned shipping and receiving duties at theplastics plant). Jerry Dias said Christensen felt they should"quit screwing around with the shed," that it was not to bebuilt on "company time" and there was a truck to load. ASC INDUSTRIES, INC.327Christensen soon appeared and after Jerry Dias conversedwith him, Weese and Kenneth Dias were told by Jerry Diasthat they were fired.Kenneth Dias was hired in' February 1973 as a laborer andlater became a forklift operator in shipping and receiving atthe aluminum plant. He testified to signing a union card inNovember 1973, discussing the Union with other employeeson plant premises,attending union meetings,wearing twoUnion buttons and a sticker simultaneously from mid-Janu-ary until the election, and stating, when asked by his cousinJerryDias, that he would vote for the Union. He recallsleaving work on February 12 shortly before noon nad return-ing at 1 p.m. without punching his timecard in eitherinstance.2He resumed work on the storage shed until 2p.m., when loading duties arose. While engaged in preparingto load Jerry Dias informed him that he and Weese were bothfired for "standing around."Pruitt originally worked at Respondent's aluminum plantfrom March 1971 until layoff in August 1971. He was againhired in September 1972 and within a month became anextruder machine operator tramee at the plastics plant. Hetestified to signing a union card in December 1973, distribut-ing union cards to six of seven other employees,discussingthe Union with other employees, and serving as the Union'selection observer for the plastics plant. On February 18 hearrived for work at the 3:30 p.m. start of afternoon swingshift. Johnson immediately approached and informed him ofbeing discharged for not having "a company type attitude forthe past two months." Pruitt protested to Christensen whoexpressed an understanding that Pruitt had made bad state-ments against the Company and mocked other employees.Christensen decided the discharge of both Weese andKenneth Dias, then directed Jerry Dias to carry out suchaction. Early February 12, Roberts had voiced a complaintto Christensen about Weese and Kenneth Dias habituallystanding around idle while other employees worked. Chris-tensen proceeded to watch them the balance of that morning.Their presence in the loading area was within view from hisoffice window. He testified to seeing them warm themselvesfrequently by an open fire but do very little work. Be ob-served Kenneth Dias leave the plant area around 11 a.m. andnot return until approximately 2 p.m. At this point Robertsbrought in the timecard of Kenneth Dias pointing out it hadnot been punched out or in. Christensen determined to dealwith the situation through Jerry Dias and went out to theloading area where he noticed for the first time what ap-peared to be the depictionof a marijuanaplant leaf paintedon a company toolbox. This particularly angered Christensenas he had attempted for many months to eliminate any druguse by employees at or affecting their work 3 He ordered themarijuana leaf painted over, returned to his officeto examinepersonnel files and on seeing notations of "other problems"returned immediately to the loading area and directed JerryDias to fire both employees. Roberts testified that on Febru-ary 12 he had relayed a build-up of complaints about Weeseand KennethDias to Christensen.He also identified a per-sonnel notation of his own dated January 15 recording thathe had spoken to Jerry Dias about the practice of Weese andKenneth Dias"...standing around bothering other em-ployees and keeping them from doing [their] work." Robertsrecalled receiving other written notations on the subject fromFabrication Leadman Danny Rivera and promptly turningthem over to Christensen. Rivera testified that on specificdates in mid-December 1973 and late January 1974 he sepa-rately wrote out an observation of both Weese and KennethDias standing and talking to fabrication employees. TubeMill Leadman Jerry Kemp testified that on two occasions inlate January he wrote out an observation of Kenneth Diasalone and then Kenneth Dias with Weese talking to millemployees for a number of minutes, thus "slowing down" or"hindering" production. He recalled that the talking endedin both instances when he motioned for such congregating tobreak up. Roberts also handled the filing of Kemp's writeups.Rivera recalled that the December writeup to this effect wassupplemented on the same pieces of paper by the Januarywriteup after requesting the sheets back from Roberts andreceiving them out of his (Robert's) office files. Within thisoverall context Christensen testified that his specific reasonfor discharging Weese was based on considering him respon-sible for the painted marijuana plant leaf and that the specificreason for discharging Kenneth Dias was failure to punch histimecard that day.Johnson effected the discharge of Pruitt based on a beliefof continuing unsatisfactory attitude.Johnson testified thiswas first manifested around October 1973 with a complaintfrom employee Walter Pope that Pruitt had failed to relievehim over a continuous 7-hour period.' Johnson (Bob) issueda verbal warning to Pruitt at the time in the presence ofLeadman Steve Johnson adding that a further complaint ex-isting atthe time concerned Pruitt not helping employee RoyHumphreys on the skids. About 2 days later, midnight shiftLeadman Richard Foote reported to Bob Johnson that em-ployees of that shift were complaining of Pruitt "not cleaningup . . . more than once."5 In an incident placed by BobJohnson as subsequent to the union election, the daylongmalfunctioning of an extruder machine was corrected soonafter the afternoon shift arrival of Steve Johnson and Pruitt.Bob Johnson had followed efforts to correct this malfunctionbut was unable to determine who, as between Steve Johnsonand Pruitt, had known of exact correctivestepsneeded. Uponresumption of proper machine functioning, Bob Johnson ob-2Kenneth Dias testified he had customarily left work early several timesa week and was once told by Jerry Dias to "knock off" or "cool" thepractice.3Christensen testified to taking his concern about drug usage to localpolice authorities who counseled him on the subject and provided literatureIn late 1973 Christensen had caused posting of a bulletin board notice whichreiterated a stringent company rule against possession or use of drugs assuch would influence the performance of employees' duties Respondentintroduced into evidence its 1973 industrial accident/loss record whichChristensen had sought to improve upon by better employee awarenessthrough creation of a safety committee. Finally, Christensen testified tohaving suspicion,but no proof,thatWeese had been influenced by drugusage while at work and Kenneth Dias was a possessor^Transcript corrections noted in the record.5 In late 1973 Foote was working an overtime shift that overlappedPruitt's. Foote testified that operators of his own shift, as well as Pope andHumphreys,complained about a lack of expected assistance from PruittFoote relayed these complaints to Bob Johnson as they arose in late 1973adding that Pruitt appeared to have lost interest in his job by such conductand a statement to Foote that he (Pruitt)was looking for other work. Footehad no occasion to discuss Pruitt with Bob Johnson subsequent to December1973. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDserved Pruittmake aremark to dayshift Leadman John Pit-man that caused a "miffed" expression in the latter. Thefollowing day Pitman voiced a dislike to Bob Johnson ofhaving Pruitt ". . . saying anything about his people" whichBob Johnson advised be forgotten or taken "with a grain ofsalt." Bob Johnson testified that this incident did, however,cause-him to commence watching the work of Pruitt andupon noticing a continued poor attitude concluded, after re-flection, that he should be terminated. After first informing'Christensen of his intention by telephone, Bob Johnson inter-cepted Pruitt as he reached work the afternoon of February18 to advise he was no longer employed because of "attitudeand his unsatisfactory performance." Pruitt denied that hismannerof performing his duties worsened or that he toldanyone he had lost interest in his job. Further, Pruitt testifiedthat upon correcting the machine malfunction he remarkedto Bob Johnson ". . . why don't you move me to dayshift[or something of that nature]."Respecting paragraph 7(a) of the complaint, former em-ployee Arturo Vallejo testified that during late December1973 he conversed along with Roberts who stated Respond-ent was ". . . going to get rid of the guys that are supportingthe Union." Robertsdeniesthis, recalling a December 1973conversation with Vallejo dealing only with the circum-stances of the latter's angrily quitting in connection withworkassignment.Respecting paragraph 7(a) of the complaintfurther, employee Henry Vargas testified that he conversedwith Roberts during early January and the latter stated thatunionization could possibly cause Vargas' loss of employmentfrom the superior seniority of plastics plant employees. Thisconversation also dealt with the effects of possible strike ac-tion by a union should it come to represent Respondent'semployees, and as to this Roberts described how presentsupervisors might perform production classifications to con-tinue operations. Roberts testified that this conversation withVargas occurred in the presence of Kemp and resulted fromVargas' inquiry about the consequences of unionization. Rob-erts recalled stating that Respondent could operate if a strikeoccurred by individualsin managementand supervisory posi-tions performing the production and laboring jobs many hadheld at earlier periods of their employment. Additionally,Roberts testified to saying he knew very little about unions"seniority wise" but would assume that because Vargas waslow on seniority he might have a seniority problem "if hejoined the Union," and that he could be laid off. Kemp testi-fied the conversation arose when Vargas came into Roberts'office (also shared by Kemp and Rivers) for a gasket. WhileKemp was getting this, Vargas and Roberts engaged in adiscussion'of what would occur shoulda unionstrikeRe-spondent in the future. On this point, Kemp recalled Robertsonly describing how Respondent might continue operationswith use of experienced office or-supervisory personnel. Addi-tionally,Kemp recalls the subject of seniority being injectedwith Roberts saying that "some [jobs] could . . . be doneaway with . . . in case the union came in."Respecting paragraph 7(b) of the complaint, employeeRobert Tugmon testified that during late January he con-versed alone with Roberts who asked him "to talk to theother employees about voting no on the Union." Tugmondeclined and nothing further was said. Roberts recalled thisconversation and his feeling at the time of being able to speakfreely since Tugmon was an Assistant Leadman in welding.Roberts asked Tugmon if he would "take it upon himself" to"get a yes vote for the Company" and heard Tugmon answer"No."Relatively little has surfaced from the evidence in this caseconcerning Respondent's degree of opposition to the Union.Considering the near-continuous operations occurring at twophysically distinct locations, the specific episodes describedby witnesses for General Counsel are extremely limited infrequency, and, in part, without coercive content. I discreditthe testimony of Artura Vallejo, asit seemsunreliable.Ac-cordingly, I do not find (as has been denied by Roberts) theutterance of a threat to rid Respondent of Union supporters.The incident of Tugmon being asked by Roberts to seek votesfor Respondent did not exceed the latitude permitted an em-ployer in opposinga unionizationeffort. The solicitation ofTugmon was free ofmenacingtone,was simply droppedwhen he decided, and did not breach any doctrinal limits.Other matters, such as establishment of what Pruitt testifiedwas a grievance committee and granting improved employeelocker facilities, are without probative value to the questionof whether Respondent possessed animus ofinfluencingextent.'Exchanges between Kenneth and Jerry Dias wereinnocuousdiscussions between persons engaged in un-guarded discourse appropriate to their kinship. Weese testi-fied to certain interrogation by Christensen occurring in lateJanuary. This conversation was uncoercive in nature and didnot have the probing insistence characteristic of violativeconduct in such a regard.On the other hand, Henry Vargas was subjected to coerciveremarks as is clearly shown from a composite of his, Roberts',and Kemp's testimony. During the early January conversa-tion in Roberts' office, this supervisor did project the loss ofjobs that might stem merely from unionizing, and, morepointedly, that Vargas himself would jeopardize his positionby joining.' I conclude that evidence as a whole supportsthe allegation in paragraph 7(a) of the complaintWeese and Pruitt functioned in open advocacy fashion asunion observers on February 1. Kenneth Dias openly wore aunion button causing comment between Kemp and Rivera,both admitted agents of Respondent, as early as December1973.$From the standpoint of every significant avenue ofevaluation the dischargesat issuehere are suspiciously timed,bear a contrived appearance, and are without sufficient cause.First is the question of timing. Weese was discharged thevery day following conclusiveness attaching to the electionresults. Pruitt followed within a week, and the chosen date (a6The record permits finding that what Pruitt perceived as grievancemeetings was what Respondent intended as safety meetings In either eventthere was timely discontinuance and no evidence to show an impropermotivation in this regard'A second conversation concerning unionization affecting Vargas' netearnings and employment benefits was not of threatening tone I creditRoberts' testimony on this point finding his recollection more impressivethat Vargas' inquiry was for clarification of existing employee benefits andthat Roberts performed calculations based on mere hypothetical assumptionof future change General Counsel declinedto litigate-thismatter as aseparate 8(a)(1) allegation.8An estimated 20-25 other aluminum plant employees wore union but-tons, a fact that leaves Kenneth Dias, from his conduct alone, no moreconspicuous than half his coworkers. It does, however, establish specificknowledge of Kenneth Dias' apparent sympathies as this factor must beevaluated with the total circumstances of the case. ASC INDUSTRIES, INC.Monday) is particularly significant as his discharge was os-tensibly based on contemplative determination, rather thanclaimed sudden incident.Secondly, Respondent's reasons for discharging Weese andKenneth Dias are wholly unconvincing. While documenta-tion exists concerning them standing around and talking, thisbranch of Respondent's case is suspect. Supposedly Riverarecorded two instances of this dereliction, Kemp recordedone for Weese and two for Kenneth Dias, and Roberts re-corded his caution to Jerry Dias on January 15 that thisbehavior was occurring. There is no explanation as to whythey were not confronted with these reprimands, nor showingthat they themselves at least were not on breaktime. Therewas no testimony from immediate Supervisor Jerry Dias thatmight tend to authenticate a growing pattern of job deficiencyin this regard.9 Finally, the associated testimony of Riveraand Roberts concerning the forwarding of Rivera's recorda-tions, clashes with Christensen's testimony that on February12 he had occasion to pull the personnel records of Weese andKenneth Dias and be startled to see several "items" in the file.Had Roberts in fact placed the documents in Christensen'soffice as they were first written, and obtained them fromChristensen for the second (January 21) entry on the samepiece of paper, there would have been awareness on this noteddate and not as an initial motivating matter, as Christensentestified only on February 12.10Unconditional permission to work on the storage shed hadbeen obtained and regarding the paintedmarijuanaplant leafthe existence of this depiction, even assuming its unwarrantedand undesirable presence on Respondent's business property,was no more the responsibility of Weese than of JerryDias.11As to events the morning of February 12, Chris-tensen testified he saw no loads go out while keeping the areaunder scrutiny while Weese believed "a couple" trucks wereloaded and I credit his recall. 12Pruitt's case is most compelling of all. Respondent hasassigned a "poor attitude" to him, yet the only testimonyrealistically tending to establish such a factor relates to Octo-ber 1973. There are many flaws in the reasons advanced forPruitt's discharge. Steve Johnson, best situated to assessPruitt's attitude, did not testify. Instead much reliance wasplaced on the testimony of Pope whom I discredit because ofhis demonstrable bias and questionable recall. Foote had lim-9Christensen testified he twice told Jerry Dias to warn the two em-ployees. He does not know if it was done and Jerry Dias, although appar-ently not conveniently available to Respondent for purposes of testifying onAugust 14, was not called on June 3 prior to his own termination as Lead-man.ID Kemp's writeups do not bear this same infirmity The record does notplace them as reaching a file under Christensen's personal control Further,Kemp testified to having "problems" with Weese and Kenneth Dias on "afew different occasions" which he believed first arose in late December1973. This harmonizes with Roberts' claim of writing his January 15 nota-tion because of complaints from,but not limited to, Kemp.11While Weese was physically present at the aluminum plant loading yardarea approximately twice the amount of time as Jerry Dias, his authority asAssistant Leadman was subordinate and without color of true supervisorystatusWith uncontradicted testimony to the effect that the toolbox stoodso painted for several months, the more natural basis to assess responsibilityfor condoning its presence would be against Jerry Dias.12No effect was made to establish by shipping documentation anabsenceof loads out that morning, nor was any claim advanced that suchproof was unavailableWeese conceded having one warning for "standingaround" but neutralized this by asserting he had been "helping" at the time.329ited involvement during the fall months, and none afterDecember. The malfunctioning extruder machine incident isplaced by Pruitt in January and by Bob Johnson as occurringafter the election. Regardless of point in time, there was littlereason to fault Pruitt in this 'regard. From what is known,Pruitt did diagnose the cause of difficulty, readily correctedit,and spoke only jokingly to Bob Johnson and Pitman. BobJohnson himself squelched Pitman's chagrin and this minorbantering pales beside the salient fact that' Pruitt alone,thought volunteered job knowledge, solved an equipment de-fect of major significance to the plastics plant's entire func-tioning. To this brand Pruitt as one of poor attitude inescapa-bly leaves the conclusion that Respondent used these wordsonly to hide another reason.l3In sum, I find a thread of discriminatory intent presentfrom the evidence, believing this was nurtured during theseveralmonths taken by the unsuccessful organizing effortand applied at a propitious time with pretextual reasons givenin response to the charges filed. This is an inferential findingbased specifically on the sudden discharges of Weese andPruitt against the background of another unfair labor prac-tice and contentions substantially without merit as a matterof business justification or the realities of industrial employ-ment. An employer's agents have the latitude to act in angeror to determine what is, orisnot, anacceptable attitudetoward one's job. I do not quarrel with such rationale in theabstract, but only as applied in this situation where the cir-cumstances shown as a preponderance of credible evidencecompel me to disbelieve Respondent's defense. For 3 yearsWeese had performed to Respondent's satisfaction." Whileacceleration of union organizing activities can change an em-ployee's job outlook or lead to changed work habits, such isnot shown to be the case here, and I specifically discountRespondent's Exhibits 2, 3, and 4, as contrived in origin orfalsely advanced to represent materials influencing the dis-charges of February 12 as then determined." I find Pruittcommitted no criticizable offenses at any time during 1974and the lag between his discharge and earlier ones merelyreflectedRespondent's random choice of a time to act.Kenneth Dias was not an exemplary employee. He deliber-ately disregarded the request of his Leadman to discontinuethe practice of leaving work without punching his timecardand rather foolishly describedhis paintingof the toolbox asan attempt to comply with his understanding of "keepingbusy" when other tasks did not immediately call Neverthe-less,Respondent's action against him is inextricably con-nected with Weese's case, and while logic might permit avalid defense as to Kenneth Dias, I believe that in reality13Assuming the truth of Pruitt's reported interest in other employment,Ifind no genuine ring to Respondent's assertion that this was influential inBob Johnson's appraisalNeither is it significant that Pitman,as a conduitof information to Bob Johnson, aliso considered unaffected employees Popeand Humphreys to be Union supporters.14No weight is accorded G C Exh. 6 and 7 as the content of theseemployment verification requests are too remote to bear on issues dealt withhereisRespondent's Leadmen testified to preparing employee writeups in thepast but none were produced to support the authenticity of this technique.Rivera estimated he had written 12 over the years when he had "trouble"and Kemp recalled writing four or five similar documents when employeeswere "talking to [his] men."Kemp's writeups assertedly led to discharge inthree of four instances, however only the name of Rudy Cano could berecalled from this group. 330DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent made no saving distinctions and dischargedKenneth Dias in a concerted, indivisible action that was de-signed to strike primarily at Weese. Stated another way, Ibelieve Respondent had some measure of good cause to dis-charge Kenneth Dias but acted with mixed motivation andotherwise specifically determined to discharge him at thesame moment of, and in connection with, unlawful pretextualaction concerning Weese.CONCLUSIONS OF LAW1.Respondent, by threatening the employment tenure ofemployees because of their membership in, or activity onbehalf of, the Union, and by discharging employees Alva D.Weese, Kenneth Dias, and Dennis L. Pruitt, has engaged inunfair labor practices affecting commerce within the meaningof Section 8(a)(1) and (3) and Section 2(6) and (7) of the Act.2.Respondent has not violated the Act in any respect otherthan as specifically found.REMEDYDistinctions involved in my reasoningconcerningKennethDiasdo not affect his entitlement to full remedial relief. -Ishall recommend that Respondentcease anddesist from itsunfair labor practices, that it reinstate Alva D.Weese,Kenneth Dias, and Dennis L. Pruitt with 'backpay as pro-vided inF W. Woolworth Company,90 NLRB 289 (1950),andIsis Plumbing & Heating Co.,138 NLRB 716 (1962), andpost an appropriate notice.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER16Respondent,'ASC Industries, Inc., Visalia, California, itsofficers, agents, successors, and assigns, shall:16 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes In its brief Respondent renews a motion tostrike certain testimony. This renewed motion is denied1.Cease and desist from:(a) Threatening the employment tenure of employees be-cause of their membership in or activity on behalf of UnitedRubber, Cork, Linoleum & Plastic Workers Union, Local703, AFL-CIO.(b)Discouraging membership in United Rubber, Cork,Linoleum& PlasticWorkersUnion,Local703,AFL-CIO, or any other labororganization,by dis-criminatorily discharging or otherwise discriminatingagainstemployees in any manner with regard to their hire and tenureof employment or any term or condition of employment.(c) In any like or related manner interfering with,restrain-ing, or coercing its employees in the exercise of their rightsunder Section 7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a)Offer Alva D. Weese, Kenneth Dias, and Dennis L.Pruitt immediate and full reinstatement to their former posi-tions, or, if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges.(b)Preserve and, upon request, make available to theBoard or itsagentsfor examination and copying, all payrollrecords, social security payment records, time cards, person-nel records and reports, and all other records necessary toanalyze the amounts of backpay due under the terms of thisrecommended Order.(c) Post at Respondent's facility in Visalia, California, co-pies of the attached notice marked "Appendix."" Copies ofsaid notice, on forms provided by the Regional Director forRegion 20, after being duly signed by an authorized represen-tative, shall be posted immediately upon receipt thereof and-bemaintained by it for 60 consecutive days thereafter inconspicuous places, includingall placeswhere notices to em-ployees are customarily posted.Reasonablesteps shall betaken by Respondent to insure that said noticesare not al-tered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 20, in writing,within 20 days from the date of the receipt of this Order, whatsteps Respondent has taken to comply herewith.17 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor RelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."